Hotchkiss, J. (dissenting):
Plaintiff had for some seven months before the accident been employed by defendant as a chauffeur on automobile trucks. The truck which caused the accident had been owned by defendant for some six or seven weeks and had been driven by plaintiff for some two or three weeks. It was fitted with an emergency brake which when set automatically detached the clutch from the driving gear and so released it from the power generated by the engine. When set. the emergency brake was held in place by a dog or short piece of steel attached to the *466handle of the brake lever. This dog ran over a ratchet or quadrant corrugated with pawls or teeth. By catching in these pawls the dog held the brake and when the dog was released from the ratchet the brake would be thrown off and the clutch engaged. To start the truck, when the engine was stopped, the electric switch would first be turned on and the engine cranked. If the emergency brake was set the truck could not move forward, because the clutch would be out and the motive power disconnected. To start the truck with the brake set the dog on the brake must first be released, whereupon the brake became automatically disengaged and the clutch thrown in, and the truck would move forward. It is manifest that if the end of the dog or the teeth of the ratchet which held it, when set, were worn, the safety of the brake would be imperilled; also that the danger from these condi tions would be greatly enhanced by any vibration or jar sufficient to disturb the dog. Naturally under the conditions described it was impossible to crank the engine unless the emergency brake was set.
Having on the morning of the accident been ordered out, plaintiff went to the garage where the truck was standing head on and a short distance from a wall of the building. Having set the emergency brake, plaintiff turned on the switch and proceeded to crank the engine. After giving the crank handle about a dozen turns he heard the emergency brake “fall” or “jump down,” and thereupon the truck moved forward, crushing him between the bumper of the truck and the wall of the building or a radiator which stood next to the wall, whereby he sustained severe and permanent injuries. Defendant had bought the truck second-hand, and when bought it is not disputed that the pawls and the end of the dog by which it (or they) were engaged were much worn, which fact was brought to the attention of defendant’s president. Sometime before the accident the mechanic whose duty it was to make permanent repairs to the truck was directed to procure and did procure one or more new dogs, and possibly a new ratchet, although the testimony as to procuring a new ratchet is somewhat vague. But neither dog nor ratchet were installed because, as the mechanic swore, he had no time. Defendant’s *467president testified that he had repeatedly ordered the mechanic to put on the new dog and that a few days before the accident plaintiff had told him he had himself affixed it to the truck. This was denied by plaintiff. It is apparent that on this point the case was one for the jury inasmuch as it was defendant’s duty to furnish plaintiff with reasonably safe apparatus with which to do his work, a duty which it could not delegate. The action was brought under the Employers’ Liability Act as amended in 1910 (Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], art. 14, as amd. by Laws of 1910, chap. 352), and the question of contributory negligence, if in the case, was for the jury. Ho such negligence was pleaded. The verdict was set aside solely because the learned trial justice was of the opinion that reversible error had been committed in admitting the testimony of one Zoeller, a witness on behalf of the plaintiff, who testified that some two weeks before the accident he saw the truck standing backed up against the curb while defendant’s employees were engaged in loading a heavy object upon the truck, and that in this situation, there being no one at the front of the truck or in the chauffeur’s place, the truck moved ahead of its own accord. The attempt to introduce this testimony was repeatedly objected to on the ground that it was incompetent, irrelevant, immaterial and remote, and after it had been admitted and the witness had been cross-examined the defendant moved to strike it out because it was “ too remote.” I think the testimony was proper. It is evident that the circumstances pertaining to the starting of the truck on the occasion testified to by Zoeller were practically identical with those existing at the time of the accident so far as the mechanics of the truck are concerned. The engine must have been running or the truck could not have started, and the brake must have at first been set, otherwise the clutch would have been engaged and the truck would not have stopped still at all. But the fact that it was stopped and then of its own accord moved ahead under the circumstances testified to seems to me to have been competent if not irresistible evidence that the brake was disengaged because of some defect in its mechanism, and it was at least reasonable to infer that this arose from the fact that the dog became disengaged from the *468ratchet. The testimony was ample to show that the defective condition of the dog or the ratchet existed prior to the time to which Zoeller testified, as it continued to exist until the accident. The testimony was thus competent. (McCarragher v. Rogers, 120 N. Y. 526.) But if incompetent, the admission of the testimony was not reversible error. It certainly would have been competent if all the conditions attending the occasion testified to by Zoeller had been identical with those existing at the time of plaintiff’s accident. Remoteness of time merely bore on the question of the identity of these conditions. If the defendant’s objection to the testimony lay in the failure to prove identical or practically similar conditions the objection should have been put upon this ground, in which case it might have been obviated, and it is too late after verdict to point out that the testimony might -have been properly excluded if the precise ground of objection had been brought to the attention of the court on the trial. (Tooley v. Bacon, 70 N. Y. 34; Gurski v. Doscher, 112 App. Div. 345.) But any doubt concerning the propriety of not reinstating the verdict because of any error in admitting the testimony of Zoeller must disappear in view of the fact that the effect of the testimony was merely to show that the defects alleged existed in the truck, and that defendant had notice of them, as to which questions there was practically no dispute. Under such circumstances the admission of cumulative evidence is harmless. (Havholm v. Whale Creek Iron Works, 162 App. Div. 354.)
The order appealed from should be reversed, with costs to appellant, and the verdict reinstated.
Ingraham, P. J., concurred.
Order affirmed, with costs.